Case 2:19-cv-00040-JPJ-PMS Document 16 Filed 10/26/20 Page 1 of 3 Pageid#: 415




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 KENNETH RAY BRYANT,                             )
                                                 )
                   Plaintiff,                    )      Case No. 2:19CV00040
                                                 )
 v.                                              )      OPINION AND ORDER
                                                 )
 ANDREW SAUL, COMMISSIONER                       )      By: James P. Jones
 OF SOCIAL SECURITY,                             )      United States District Judge
                                                 )
                   Defendant.                    )

       Vernon M. Williams, WOLFE, WILLIAMS, & REYNOLDS, Norton, Virginia, for
 Plaintiff; Maija DiDomenico, Special Assistant United States Attorney, OFFICE OF
 THE GENERAL COUNSEL, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
 Pennsylvania, for Defendant.

       In this social security disability case, I accept the report and recommendations

 of the magistrate judge.

        Kenneth Ray Bryant challenges the final decision of the Commissioner of

 Social Security (“Commissioner”) denying his claim for disability insurance benefits

 under certain provisions of the Social Security Act (“Act”). The action was referred

 to United States Magistrate Judge Pamela Meade Sargent to conduct appropriate

 proceedings. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Magistrate Judge

 Sargent filed her report on September 30, 2020, in which she recommended that the

 court affirm the Commissioner’s decision denying benefits. On October 7, 2020,
Case 2:19-cv-00040-JPJ-PMS Document 16 Filed 10/26/20 Page 2 of 3 Pageid#: 416




 the plaintiff filed written objections to the report. The defendant responded to the

 objections on October 20, 2020, and the objections are now ripe for decision.

        I must make a de novo determination of those portions of the report to which

 the plaintiff objects. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b). Under the

 Act, I must uphold the factual findings and final decision of the Commissioner if

 they are supported by substantial evidence and were reached through application of

 the correct legal standard. See Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987).

 “[T]he threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill,

 139 S. Ct. 1148, 1154 (2019). Substantial evidence is “evidence which a reasoning

 mind would accept as sufficient to support a particular conclusion. It consists of

 more than a mere scintilla of evidence but may be somewhat less than a

 preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). If such

 evidence exists, my inquiry is terminated and the Commissioner’s final decision

 must be affirmed. See id.

       In his objections, the plaintiff contends that the administrative law judge

 (“ALJ”) “impermissibly used Plaintiff’s lack of ability to obtain and maintain

 treatment against him.” Obj. 1, ECF No. 14. However, as pointed out by the

 Commissioner, the plaintiff was treated by a urologist as well as primary care

 providers. The magistrate judge found, in response to this argument, that “[t]he




                                         -2-
Case 2:19-cv-00040-JPJ-PMS Document 16 Filed 10/26/20 Page 3 of 3 Pageid#: 417




 record does not indicate that any medical source recommended any other specialized

 treatment.” R. & R. 13, ECF No. 13.

       Based upon my careful consideration of the plaintiff’s objections, the record,

 and the arguments of counsel, I agree with the magistrate judge that substantial

 evidence supported the ALJ’s findings and that the ALJ’s decision was in accord

 with relevant case precedent. Accordingly, it is ORDERED as follows:

       1.    Plaintiff’s Objections, ECF No. 14, are DENIED;

       2.    The magistrate judge’s Report and Recommendations, ECF No. 13, are

 fully ACCEPTED;

       3.    Plaintiff’s Motion for Summary Judgment, ECF No. 9, is DENIED;

       4.    The Commissioner’s Motion for Summary Judgment, ECF No. 11, is

 GRANTED; and

       5.    A separate final judgment will be entered herewith.


                                              ENTER: October 26, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -3-
